Citation Nr: 0908082	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-21 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for passive aggressive 
personality.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1969 to October 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Albuquerque, New Mexico, reopening the Veteran's claims but 
denying service connection.  

Irrespective of the RO's actions, the Board must, on a de 
novo basis decide whether the Veteran has submitted new and 
material evidence, defined below, to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran requested and was afforded a Travel Board Hearing 
before the undersigned Veterans Law Judge in December 2008 at 
the RO in Albuquerque, New Mexico.  He was also afforded 
hearings before a Decision Review Officer at the RO in 
Albuquerque, New Mexico in February 2002 and February 2006.  
Written transcripts were prepared for all of these hearings, 
and copies of those transcripts have been incorporated with 
the evidence of record.  


FINDINGS OF FACT

1.  The RO's August 2002 decision denying the Veteran's 
claims of service connection for bilateral hearing loss, 
hypertension, and passive aggressive personality disorder was 
not appealed, and is therefore final.  

2.  Evidence received since the August 2002 final decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for hypertension and raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran did not incur hypertension as a result of his 
military service, nor did it manifest within one year 
following the Veteran's separation from active military 
service.  

4.  Evidence received since the August 2002 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for bilateral 
hearing loss and does not raise a reasonable possibility of 
substantiating the claim.

5.  Evidence received since the August 2002 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a passive 
aggressive personality disorder and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying the Veteran's 
claims of service connection for bilateral hearing loss, 
hypertension, and an aggressive personality disorder is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence having been received, the 
Veteran's claim of entitlement to service connection for 
hypertension is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2008).  

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).  

4.  New and material evidence has not been received, and the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss remains closed.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

5.  New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for a 
passive aggressive personality disorder remains closed.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters provided to the Veteran in 
December 2003 and March 2004 included the criteria for 
reopening a previously denied claim and the criteria for 
establishing service connection.  These letters were sent 
prior to the initial June 2004 RO decision.  The Veteran was 
provided with information concerning why each of his claims 
were previously denied in September 2005 and May 2006 
letters.  The Veteran's claim was subsequently readjudicated 
in a July 2008 supplemental statement of the case (SSOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the case 
(SOC) or SSOC, is sufficient to cure a timing defect).  
Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  While this letter was not 
sent until after the December 2005 RO decision on appeal, 
because the claims are being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records, as well as the records of the Veteran's 
outpatient treatment with VA.  The Veteran was also afforded 
VA audiometric examination in July 2006.  Significantly, VA 
received a letter from the Veteran in April 2006 indicating 
that he had no additional information in support of his 
claim.  

The Board recognizes that the Veteran was not afforded VA 
examination in this case for hypertension or his passive 
aggressive personality disorder.  However, VA is not required 
to provide an examination for these claims.  

Regarding the Veteran's claim of service connection for a 
personality disorder, according to 38 C.F.R. 
§ 3.159(c)(4)(iii), paragraph 3.159(c)(4)(i) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured.  The Court has 
interpreted this to mean that VA is not required to provide 
examination or opinions to a claimant who attempts to reopen 
a finally adjudicated claim until new and material evidence 
has been submitted.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 
2003).  Therefore, since the Board has concluded that the 
Veteran failed to submit new and material evidence regarding 
his claim of a passive-aggressive personality disorder, no 
further discussion is required relating to VA's duty to 
provide an examination for this disorder.  

Determining whether a VA examination is required for the 
Veteran's claim of service connection for hypertension 
requires consideration of four factors.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of hypertension because there is no 
evidence to satisfy the second and third McLendon criteria 
outlined above.  Specifically, there is no evidence of a 
disease or injury in-service, and the evidence does not 
indicate that the Veteran's hypertension may be associated 
with his military service.  Therefore, a medical examination 
would serve no useful purpose in this case, since the 
requirement of an in-service disease or injury to establish a 
service connection claim cannot be met upon additional 
examination.  The Veteran was not prejudiced by the lack of 
VA examination.

As such, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

In the currently appealed June 2004 decision, the RO reopened 
and denied the veteran's claims of service connection for 
bilateral hearing loss, hypertension, and passive aggressive 
personality disorder.  As noted above, irrespective of the 
RO's actions, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen these claims of 
service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Hypertension

The Veteran was denied service connection for hypertension in 
an August 2002 rating decision.  The RO noted that there was 
post-service medical evidence of record indicating that the 
Veteran has now been diagnosed with hypertension.  However, 
the RO found no evidence suggesting that the Veteran was 
treated for, or diagnosed with, hypertension while in the 
military.  Therefore, for the evidence to be material in this 
case, it must address this unestablished fact.  

VA has received several letters from a Dr. B.O. since the 
August 2002 rating decision denying the Veteran's claim.  Two 
of these letters, dated September 2003 and November 2004, 
suggest that the Veteran was originally diagnosed with 
hypertension in 1969.  VA also received a letter from Dr. O. 
dated December 2005.  According to this letter, the Veteran's 
current hypertension is related to the Veteran's claims of 
hypertension that went untreated in the 1970s.  

With that said, the Board finds that the Veteran has 
submitted new and material evidence.  The above evidence 
directly relates to an unestablished fact in this case.  
Specifically, the evidence suggests that the Veteran's 
current hypertension is related to his military service, and 
this evidence must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a) (2001).  
As such, the Veteran's claim of entitlement to service 
connection for hypertension is reopened.  

Bilateral Hearing Loss

The Veteran was denied service connection for bilateral 
hearing loss in an August 2002 rating decision.  The RO 
denied the Veteran's claim at that time because there was no 
evidence of any acoustic trauma to the Veteran's ears during 
his military service.  Therefore, for the evidence to be 
material in this case, it must address this unestablished 
fact.  

That said, none of the evidence submitted by the Veteran 
since the March 1998 rating decision addresses this 
evidentiary deficiency.  Since the August 2002 rating 
decision, VA has received a VA audiology consult report from 
August 2003.  According to this note, the Veteran was 
suffering from normal to mild sensorineural hearing loss at 
this time, and he was a borderline candidate for hearing 
aids.  While this evidence suggests that the Veteran now 
suffers from hearing loss, it does not relate to the 
unestablished fact of acoustic trauma suffered during the 
Veteran's military service.  

A July 2006 VA audiometric examination, however, does discuss 
whether the Veteran's hearing loss is related to his military 
service.  The examiner opined that the Veteran's hearing loss 
was not caused by noise exposure during his military service.  
The examiner based this opinion on the fact that the Veteran 
had normal audiometric thresholds both upon enlistment and 
separation from the military.  Further, the examiner 
concluded that the Veteran's audiometric configuration was 
not consistent with noise exposure, but rather with 
presbyacusis.  Presbyacusis is a progressive sensorineural 
hearing loss occurring with age.  See Dorland's Illustrated 
Medical Dictionary, 1534 (31st Ed. 2007).  Since this 
evidence is against the Veteran's claim, it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
Veteran's hearing loss disability was incurred in service or 
is related to military service in anyway.  As such, it does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.  VA has not received new and 
material evidence relating to the Veteran's claim of 
bilateral hearing loss.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of service 
connection for bilateral hearing loss is not reopened.  


Passive Aggressive Personality

The Veteran was denied service connection for a passive 
aggressive personality disorder in an August 2002 rating 
decision.  The RO noted that while the Veteran was in fact 
diagnosed with a passive aggressive personality while in 
service, this was considered to be a congenital or 
developmental defect which is unrelated to military service 
and not subject to service connection.  Congenital or 
developmental defects such as personality disorders are not 
diseases or injuries for the purpose of service connection.  
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  However, service connection for such a 
disorder can be granted if there is probative evidence of 
additional disability from aggravation during service.  See 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
19, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-99 (Sept. 2, 1999).  Therefore, for the evidence to be 
material in this case, it must establish that the Veteran's 
personality disorder was aggravated by military service, or, 
that he acquired an additional psychiatric disorder as a 
result of his military service.  

With that said, none of the evidence submitted by the Veteran 
since the August 2002 rating decision addresses this 
evidentiary deficiency.  VA outpatient psychiatric treatment 
notes from August 2003 to May 2005 suggest that the Veteran 
was currently being treated for dysthymic disorder with 
anxiety and a mixed personality disorder (passive aggressive 
and paranoid).  Treatment records from January 2006 also 
suggest that the Veteran was seeking treatment for depression 
and an aggressive personality.  However, this evidence does 
not qualify as new and material evidence for the purpose of 
reopening the Veteran's claim.  

The RO did not deny the Veteran's claim in August 2002 for 
lack of evidence that he had a personality disorder or any 
other psychiatric disorder.  In fact, the RO conceded that 
the Veteran's service medical records establish that the 
Veteran was diagnosed with an aggressive personality disorder 
during his military service.  Rather, the Veteran's claim was 
denied because a personality disorder is considered to be a 
congenital or developmental defect which is unrelated to 
military service and not subject to service connection, 
unless there is evidence of in-service aggravation of that 
disorder.  Presently, VA has received no evidence suggesting 
that the Veteran's personality disorder was aggravated by 
military service, or that the Veteran suffers from an 
additional psychiatric disorder that is related to his 
military service.  

The only evidence submitted by the Veteran suggesting a 
connection between his current mental distress and his 
military service is his own testimony.  He suggested in his 
December 2008 hearing testimony that maybe he was 
misdiagnosed with a personality disorder in service, and that 
his current depression may be related to the in-service 
incident leading to the diagnosis of a personality disorder.  
The Veteran also contended in his February 2006 RO hearing 
testimony that if he indeed has a current personality 
disorder, it is related to treatment he endured during his 
military service.  

As a lay person, the Veteran is not competent to offer such a 
medical opinion in this case in the first instance.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  The record does not contain any 
medical evidence suggesting that the Veteran's personality 
disorder was aggravated by military service or that any other 
psychiatric disorder arose as a result of military service.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
Veteran's personality disorder was aggravated by military 
service, or that a psychiatric disorder was incurred in 
service.  As such, it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of service 
connection for a personality disorder remains denied.  
Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as hypertension, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Hypertension

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2008).

The Veteran contends that he is entitled to service 
connection for hypertension.  According to the Veteran's 
hearing testimony, he suffered from high blood pressure 
during his military service and was first treated for 
hypertension within a few years of his separation from 
service.  However, the preponderance of the evidence 
demonstrates that the Veteran did not suffer from 
hypertension during his military service.  Further, the 
evidence demonstrates that the Veteran did not suffer from 
hypertension within one year of his separation from service, 
and the competent medical evidence of record does not suggest 
a connection between the Veteran's current hypertension and 
his military service.  

The Veteran's service medical records do no establish that he 
was diagnosed with, or treated for, hypertension or an 
elevated blood pressure during his military service.  
According to the Veteran's December 1968 enlistment 
examination, systolic blood pressure was 130 mm and diastolic 
blood pressure was 82 mm.  



The Veteran has submitted copies of service medical records 
from April 1974 as evidence that he suffered from 
hypertension during his military service.  The Board 
recognizes that according to a note from April 8, 1974, the 
Veteran had a diastolic blood pressure of 94.  According to 
38 C.F.R. § 4.104, a diastolic blood pressure of 90 mm or 
more, when measured two or more times on at least 3 different 
days, is indicative of high blood pressure.  In the Veteran's 
case, however, his blood pressure was again measured on April 
9, 1974 and April 10, 1974.  On April 9, his systolic blood 
pressure was 134 mm and his diastolic blood pressure was 80 
mm.  This is not indicative of hypertension.  On April 10, 
1974, his systolic blood pressure was 130 mm and his 
diastolic blood pressure was 80, which again indicates he did 
not have hypertension.  These subsequent results establish 
that the Veteran was not suffering from hypertension.  
Rather, the April 8, 1974 high blood pressure reading appears 
to have been an acute and transitory episode and not a 
chronic disorder.  

This conclusion is further supported by the Veteran's 
September 1974 separation examination.  According to the 
examination report, the Veteran's systolic blood pressure was 
140 mm and his diastolic blood pressure was 70 mm.  This 
establishes that the Veteran did not have symptoms of 
hypertension at the time of separation.  The Veteran 
indicated in his report of medical history as part of this 
examination that he currently, or had in the past, suffered 
from high blood pressure.  The examiner noted that the 
Veteran reported having been turned down for enlistment due 
to high blood pressure in 1968.  However, the examiner 
dismissed this assertion because the evidence established 
that the Veteran was in fact enlisted with a normal blood 
pressure per his examination report.  As such, the evidence 
demonstrates that the Veteran did not suffer from chronic 
high blood pressure or hypertension during his military 
service.  

Likewise, the evidence does not suggest that the Veteran's 
hypertension had manifested to a degree at least 10 percent 
disabling within one year of his separation from service.  
The first medical evidence of record of high blood pressure 
is a March 1992 VA outpatient treatment note.  According to 
this note, the Veteran had a systolic blood pressure of 144 
mm and a diastolic blood pressure of 100 mm.  While this note 
did not assign a diagnosis of hypertension, a private 
treatment note from June 1996 indicated that the Veteran had 
suffered from hypertension for years, but it had just 
recently become difficult to control with medication.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for 
elevated blood pressure for approximately 18 years after 
separation from service tends to establish that the Veteran's 
current hypertension is not a result of his military service.

Based on the above evidence, the Board concludes that the 
Veteran's current hypertension is not related to his military 
service.  The Board recognizes that the Veteran has submitted 
numerous letters from a Dr. B.O. opining that the Veteran's 
hypertension is related to his military service.  However, 
for the reasons discussed below, the Board does not find 
these opinions to be a credible basis upon which service 
connection may be granted.  

The first letter from Dr. O is dated July 2003.  This letter 
listed the Veteran's hypertension medications.  Another 
letter from Dr. O, dated September 2003, notes that the 
Veteran had been a patient of Dr. O's office since June 1996.  
According to Dr. O, the Veteran's initial diagnosis of 
hypertension was in 1969.  However, the Veteran reported not 
seeking treatment for hypertension from 1969 to 1981.  Dr. O 
repeated this assertion in a letter dated November 2004.  
However, in a letter dated December 2005, Dr. O noted that 
the first evidence of chronic hypertension was from April 8, 
1974.  Dr. O opined that the Veteran's hypertension in the 
1970s resulted in his current hypertensive cardiomyopathy.  

Initially, the Board notes that it has already discussed why 
the evidence of April 8, 1974 fails to demonstrate that the 
Veteran had chronic hypertension during his military service.  
Furthermore, while the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free 
to assess medical evidence and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  A medical opinion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
There is no evidence of record supporting the claim that the 
Veteran was diagnosed with hypertension in 1969.  In fact, 
according to the Veteran's September 1974 separation 
examination, the Veteran's blood pressure was normal at that 
time.  

Additionally, a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The examiner cited no evidence, aside from the 
April 8, 1974 medical note, in support of his opinions.  It 
appears that the opinion that the Veteran suffered from 
hypertension from the 1970s, until he first sought treatment 
with Dr. O in 1996, was based on nothing more than the 
Veteran's unsupported report of his lay history.  A medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As 
such, the opinions provided in the letters of Dr. O are not 
credible.  

The Board recognizes that the Veteran believes he has 
suffered from hypertension since his military service.  
However, VA has not received any evidence suggesting that the 
Veteran is competent to offer such an opinion.  A layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran is not competent to 
assign himself a diagnosis of hypertension since 1969.  

In summary, the record establishes that the Veteran did not 
suffer from chronic hypertension during his military service.  
One recorded episode of elevated blood pressure is not 
sufficient to establish a chronic disorder.  Also, the 
evidence establishes that the Veteran did not seek medical 
care for elevated blood pressure for approximately 18 years 
after his separation from service.  Service connection, 
therefore, cannot be granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for hypertension must be denied.


ORDER

New and material evidence has not been received, and the 
Veteran's claim of service connection for bilateral hearing 
loss is not reopened.  

The Veteran's claim of entitlement to service connection for 
hypertension is denied.  

New and material evidence has not been received, and the 
Veteran's claim of service connection for passive-aggressive 
personality disorder is not reopened.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


